Citation Nr: 1536841	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-09 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2. Entitlement to a rating in excess of 10 percent for bilateral hearing loss.  

3. Entitlement to special monthly compensation (SMC) based on loss of use.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from October 1951 to December 1956. 

This matter comes before the Board of Veterans' Appeals (the Board) from an October 2010 rating decision issued by the RO. With respect to service-connected hearing loss, the Board notes that the issue was previously characterized as right ear hearing loss. In March 2011 the AOJ recharacterized the issue as bilateral hearing loss and an increased 10 percent rating was assigned for the bilateral hearing loss effective June 21, 2010. As higher schedular ratings for the bilateral hearing loss are possible, this issue remains before the Board on appeal and has been characterized as noted on the title page. See AB v. Brown, 6 Vet. App. 35   (1993). The Veteran testified in a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ) in June 2015. A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Here, the Veteran essentially asserts that he has experienced a worsening of the symptoms related to his service-connected PTSD. See June 2015 Board hearing testimony.  He was last afforded VA examination addressing this service-connected disability in August 2010. The record also includes VA psychiatric treatment records showing treatment for complaints regarding the psychiatric disorder after the last VA examination.  Under the circumstances, the Board finds that current VA examination is necessary for the purpose of ascertaining the current severity of these service-connected PTSD. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Similarly, the Veteran asserts that he has experienced a worsening of the symptoms related to his service-connected bilateral hearing loss. See June 2015 Board hearing testimony.  He was last afforded VA examination addressing this service-connected disability in July 2010. The record also includes VA treatment records showing treatment for complaints regarding the bilateral hearing loss disability after the last VA examination.  Under the circumstances, the Board finds that current VA examination is necessary for the purpose of ascertaining the current severity of the service-connected bilateral hearing loss disability. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

With regard to the Veteran's claim for SMC based on loss of use, the Veteran asserts that his service-connected metatarsalgia with callosities and pes planus status post-operative has resulted in the loss of use of his feet. The Board notes that SMC is a statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in the VA Rating Schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k)-(s), and 38 C.F.R. §§ 3.350, 3.352. SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the loss of use of a hand or a foot. 38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a).  Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance. 38 C.F.R. § 3.350(a)(2). Here, the Board finds examination is necessary to determine if the Veteran has suffered loss of use of the feet as a result of his service-connected metatarsalgia with callosities and pes planus status post-operative.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any updated treatment records of the Veteran and associate them with the record.

2. The Veteran should be scheduled for a VA psychiatric examination to evaluate the current severity and manifestations of his PTSD.  The entire record must be furnished to the examiner.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's PTSD. The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.

3. The Veteran should be scheduled for a VA audiological examination to evaluate the current severity and manifestations of his bilateral hearing loss disability. All indicated tests should be performed and the findings reported in detail. The examiner should describe the functional impact of the Veteran's service-connected bilateral hearing loss on his occupational functioning and daily activities.

4. Schedule the Veteran for a VA examination to evaluate the Veteran's complaints referable to his service-connected metatarsalgia with callosities and pes planus status post-operative. The entire record must ben be made available to the examiner for review. All indicated tests and studies should be performed and clinical findings should be reported in detail. A clinical history should be obtained. The examiner should provide an opinion with supporting rationale as to whether, due to the service-connected metatarsalgia with callosities and pes planus status post-operative, no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance. 

The examination report must include complete rationale for all opinions and conclusions reached.

5.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

Then if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

